Exhibit 10.6

AMENDMENT NO. 8
TO CREDIT AGREEMENT


THIS AMENDMENT NO. 8 TO CREDIT AGREEMENT (this “Amendment”) is dated as of July
31, 2015 and is entered into among SUNEDISON, INC., a Delaware corporation (the
“Borrower”), the Guarantors party hereto and the Lenders party hereto, and is
acknowledged by the Administrative Agent, and is made with reference to that
certain Credit Agreement dated as of February 28, 2014 (as amended through the
date hereof, the “Credit Agreement”) among the Borrower, the Lenders, the
Administrative Agent and the other Agents named therein. Capitalized terms used
herein without definition shall have the same meanings herein as set forth in
the Credit Agreement.
RECITALS
WHEREAS, the Loan Parties have requested that the Required Lenders agree to
amend certain provisions of the Credit Agreement as provided for herein; and
WHEREAS, the Required Lenders are willing to agree to amend the provisions of
the Credit Agreement as set forth herein, upon terms and subject to conditions
set forth herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION I.
AMENDMENTS TO THE CREDIT AGREEMENT

The Credit Agreement is hereby amended as follows (with the deletions of the
stricken text (if any) indicated in the same manner as the following example:
stricken text and with the insertions of additional text (if any) indicated in
the same manner as the following example: bolded and italics text in the cases
of amendments that restate or replace provisions, phrases or other text):
A.    Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions in their appropriate alphabetical place:
“Amendment No. 8 Date” means July 31, 2015
“Apollo” means Vivint Solar, Inc., a Delaware corporation.
“Apollo Acquisition” means the direct or indirect acquisition by the Borrower of
Apollo pursuant to and in accordance with the Apollo Acquisition Agreement.  
“Apollo Acquisition Agreement” means that certain Agreement and Plan of Merger,
dated as of July 20, 2015, by and among the Borrower, SEV Merger Sub Inc., a
Delaware corporation, and Apollo pursuant to which the SEV Merger Sub Inc. will
merge with and into Apollo, subject to the terms and conditions set for therein.
“Apollo Holdings” means a direct or indirect wholly owned Domestic Subsidiary of
the Borrower to be formed on or prior to the consummation of a financing of the
Apollo Subs (and notified as such by the Borrower to the Administrative Agent).
“Apollo Permitted Seller Notes” means the 2.25% Convertible Senior Notes due
2020 to be issued by the Borrower pursuant to the Apollo Permitted Seller Notes
Indenture on the date of the consummation of the Apollo Acquisition.

1
CH\2104947.8

--------------------------------------------------------------------------------

Exhibit 10.6

“Apollo Permitted Seller Notes Indenture” mean the indenture substantially in
the form attached as Exhibit B to the Apollo Acquisition Agreement, by and
between the Borrower and Computershare Trust Company, National Association.
“Apollo Permitted Seller Notes Refinancing Convertible Bond Indebtedness” has
the meaning set forth in Section 7.01(l).
“Apollo Purchase Agreement” means that certain Purchase Agreement, dated as of
July 19, 2015, by and between the Borrower, as “Seller” thereunder, and YieldCo
Intermediate, as “Purchaser” thereunder.
“Apollo Related Agreements” means, collectively, the Apollo Acquisition
Agreement, the Apollo Purchase Agreement, the Apollo Sponsor Support Agreement
and the Apollo TERP Note.
“Apollo Sponsor Support Agreement” means the sponsor support agreement having
terms substantially the same as those set forth in Exhibit L hereto, by and
between the Borrower and an Apollo Sub.
“Apollo Subs” means Apollo and each other subsidiary of Apollo Holdings.
“Apollo TERP Note” means the promissory note issued by the Borrower to YieldCo
Intermediate pursuant to the Apollo Purchase Agreement having terms
substantially the same as those set forth on Exhibit E to the Apollo Purchase
Agreement.
“Apollo TERP Sale” means the sale of all of the equity interests in the
subsidiaries of Apollo identified as “Purchased Subsidiaries” under (and as
defined in) the Apollo Purchase Agreement pursuant and in accordance with the
terms of the Apollo Purchase Agreement.
“LAP” means Latin America Power Holding B.V., a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) incorporated
under the laws of The Netherlands.
“LAP Acquisition” means the direct or indirect acquisition by the Borrower of
all of the registered shares of LAP pursuant to and in accordance with the LAP
Acquisition Agreement.  
“LAP Acquisition Agreements” means that certain Amended and Restated Share
Purchase Agreement, dated as of May 19, 2015, by and among SunEdison Holding
Corporation, a Delaware corporation, and each of the Persons identified as
“Seller” thereunder (and as defined therein), as the same may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof.
“LAP Ancillary Purchases” means the direct or indirect purchase by the Borrower
of (i) LAP’s interest in certain debt obligation pursuant to the “Receivables
Promise Agreement” referenced (and as defined) in the LAP Acquisition Agreement,
(ii) 100% of the equity interest in Latin America Power Chile, S.A. pursuant to
the “Stock Promise Agreement” referenced (and as defined) in the LAP Acquisition
Agreement and (iii) the Minority Interests Transactions” pursuant to the terms
of (and as defined in) the LAP Acquisition Agreement.
“LAP Intercreditor Agreement” means an Intercreditor Agreement substantially in
the form attached as Exhibit N, with such changes as are reasonably satisfactory
to the Administrative Agent.
“LAP Related Agreements” means, collectively, the LAP Second Lien Credit
Documents and the LAP Acquisition Agreement.
“LAP Refinanced Debt” has the meaning specified in Section 7.03(t).
“LAP Refinancing Debt” has the meaning specified in Section 7.03(t).

2
CH\2104947.8

--------------------------------------------------------------------------------

Exhibit 10.6

“LAP Second Lien Agent” means the “Administrative Agent” as defined in the LAP
Second Lien Credit Agreement.
“LAP Second Lien Credit Agreement” means a Second Lien Credit Agreement
substantially in the form attached as Exhibit O, with such changes as are
reasonably satisfactory to the Administrative Agent, as amended, supplemented,
amended and restated or otherwise modified from time to time in accordance with
the terms of this Agreement and the LAP Intercreditor Agreement.
“LAP Second Lien Credit Documents” means the “Loan Documents” as defined in the
LAP Second Lien Credit Agreement.
“LAP Second Lien Loan Obligations” means the “Obligations” as defined in the LAP
Second Lien Credit Agreement.
“LAP Subs” means, once and as long as directly or indirectly owned by the
Borrower, LAP and its subsidiaries.
“Permitted Mandatory Convertible Preferred” means up to $600,000,000 of
mandatory convertible preferred stock issued by the Borrower which (i) by its
terms (or by the terms of any security into which it is convertible, or for
which it is exchangeable) is convertible into or exchangeable for the common
Equity Interest in the Borrower and no other Equity Interest, (ii) matures, or
upon the happening of any event is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, or redeemable at the option of the holder of such
Equity Interest, in whole or in part, not earlier than a date that is 180 days
after the Latest Maturity Date (in each case excluding redemptions in the form
of conversions into, or exchanges for, common Equity Interests in the Borrower
(and related payments of Cash in lieu of fractional shares)) and (iii) has such
other terms as are reasonably satisfactory to the Administrative Agent.
“Related Agreements” means, collectively, the LAP Related Agreements and the
Apollo Related Agreements.
“Specified Disqualified Equity Interest” means any Equity Interest that, by its
terms (or by the terms of any security into which it is convertible, or for
which it is exchangeable, in each case, at the option of the holder of the
Equity Interest), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder of the Equity Interest, in whole or in part, on or
prior to the date that is 91 days after the Latest Maturity Date (in each case
excluding maturities, redemptions, settlements or conversions into, or exchanges
for, common Equity Interests in the Borrower). Notwithstanding the preceding
sentence, any Equity Interest that would constitute a Specified Disqualified
Equity Interest solely because the holders of the Equity Interest have the right
to require the Borrower to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale will not constitute a Specified
Disqualified Equity Interest if the terms of such Equity Interest provide that
the Borrower may not repurchase or redeem any such Equity Interest pursuant to
such provisions unless such repurchase or redemption complies with Section 7.06
hereof. The amount of Specified Disqualified Equity Interests deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the Borrower and its Subsidiaries may become obligated to pay upon
the maturity of, or pursuant to any mandatory redemption provisions of, such
Specified Disqualified Equity Interests, exclusive of accrued dividends.
“SUNE Residential Portfolio” means the Equity Interests in SUNE RESIDENTIAL
HOLDINGS LLC, EchoFirst, Inc. and SunEdison Residential Services, LLC.
B.    The definition of “Borrower/YieldCo II Agreements” in Section 1.01 of the
Credit Agreement is amended and restated in its entirety as follows:

3
CH\2104947.8

--------------------------------------------------------------------------------

Exhibit 10.6

“Borrower/YieldCo II Agreements” means, collectively, each of the following,
each by and among, inter alia, Borrower or any of the Guarantors and YieldCo II
and/or YieldCo II Intermediate, and each substantially in the form attached on
Exhibit M hereto or otherwise in form reasonably satisfactory to the
Administrative Agent: (i) the Interest Payment Agreement, (ii) Management
Services Agreement, (iii) Project Support Agreement, (iv) Limited Liability
Company Agreement, (v) Repowering Services Agreement, (vi) Project Investment
Agreement, (vii) Distribution Payment Agreement and (viii) each other support
service agreement, supply agreement, license agreement, tax matters agreement
and any other agreement, document or instrument entered into by the Borrower and
YieldCo II.
C.    The definition of “Change of Control” in Section 1.01 of the Credit
Agreement is amended by:
(a)    amending and restating clause (I)(b) thereof to read in its entirety as
follows:
“(b)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or”
and
(b)    amending and restating clause (II) thereof to read in its entirety as
follows:
“(II) an occurrence of a “Fundamental Change” under and as defined in the 2018
Convertible Senior Notes Indenture, a “Fundamental Change” under and as defined
in the 2021 Convertible Senior Notes Indenture, a “Fundamental Change” under and
as defined in the 2020 Convertible Senior Notes Indenture, a “Fundamental
Change” under and as defined in the 2022 Convertible Senior Notes Indenture, a
“Fundamental Change” under and as defined in the 2023 Convertible Senior Notes
Indenture, a “Fundamental Change” under and as defined in the 2025 Convertible
Senior Notes Indenture, a “Fundamental Change” (or equivalent) under the
applicable indenture governing the Permitted Seller Notes, a “Fundamental
Change” (or equivalent) under the Apollo Permitted Seller Notes Indenture, or a
“Fundamental Change” (or equivalent) under the applicable document governing the
Permitted Hurricane Mandatory Convertible Preferred.”
D.    The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement is amended by:
(a)    replacing the phrase “Borrower and its Subsidiaries” in each place such
phrase appears therein with the phrase “Borrower and its Subsidiaries (other
than the First Wind Subs and the LAP Subs)”;

4
CH\2104947.8

--------------------------------------------------------------------------------

Exhibit 10.6

(b)    replacing the phrase “Borrower or any of its Subsidiaries” in each place
such phrase appears therein with the phrase “Borrower or any of its Subsidiaries
(other than the First Wind Subs and the LAP Subs)”;
(c)    . replacing the phrase “Borrower or its Subsidiaries” in each place such
phrase appears therein with the phrase “Borrower or its Subsidiaries (other than
the First Wind Subs and the LAP Subs)”;
and
(d)    replacing the phrase “Borrower or a Subsidiary of the Borrower” appearing
therein with s phrase “Borrower or a Subsidiary (other than a First Wind Sub or
a LAP Sub) of the Borrower”,
E.    The definition of “Consolidated Funded Indebtedness” in Section 1.01 of
the Credit Agreement is amended by amending and restating the proviso thereof to
read in its entirety as follows:
“provided that Consolidated Funded Indebtedness shall not include (i)
Non-Recourse Project Indebtedness (including capital leases that constitute
Non-Recourse Project Indebtedness) and (ii) Indebtedness permitted by Sections
7.03(l), (o), (p), (q), (r), and (s) (t) and (u)”.
F.        The definition of “Convertible Senior Notes” in Section 1.01 of the
Credit Agreement is amended and restated to read in its entirety as follows:
“Convertible Senior Notes” means, collectively, the 2018 Convertible Senior
Notes, the 2021 Convertible Senior Notes, the 2020 Convertible Senior Notes, the
2022 Convertible Senior Notes, the 2023 Convertible Senior Notes, the 2025
Convertible Senior Notes, the Apollo Permitted Seller Notes, or any of them.
G.    The definition of “Disqualified Equity Interest” in Section 1.01 of the
Credit Agreement is amended by replacing the phrase:
“and (vii) the Latest Maturity Date”
appearing therein with the phrase:
“(vii) the date on which the Apollo Permitted Seller Notes mature or, if
earlier, the date on which no Apollo Permitted Seller Notes are outstanding and
(viii) the Latest Maturity Date”.
H.    The definition of “Equity Interest” in Section 1.01 of the Credit
Agreement is amended by replacing the phrase:
“the 2025 Convertible Senior Notes”
appearing therein with the phrase:
“the 2025 Convertible Senior Notes, the Apollo Permitted Seller Notes”.
I.        Clause (xiii) of the definition of “Excluded Assets” in Section 1.01
of the Credit Agreement is amended and restated to ready in its entirety as
follows:
“(xiii) the contribution or other Dispositions permitted by Sections 7.05(j),
(k), and (l) and (n),”
J.        The definition of “Indebtedness” in Section 1.01 of the Credit
Agreement is amended by:

5
CH\2104947.8

--------------------------------------------------------------------------------

Exhibit 10.6

(a)    amending and restating clause (g) thereof to read in its entirety as
follows:
“(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment (in each case other than through the issuance of
Equity Interests (other than Specified Disqualified Equity Interests)) in
respect of any Equity Interest in such Person or any other Person, valued, in
the case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; and”
and
(b)    amending and restating clause (ii) appearing in the last paragraph
thereof to read in its entirety as follows:
“(ii) exclude Permitted Equity Commitments, Permitted Project Undertakings,
Permitted Deferred Acquisition Obligations, Solar Project Contractual
Obligations and the Permitted Hurricane Mandatory Convertible Preferred.”
K.    The definition of “Investment” in Section 1.01 of the Credit Agreement is
amended and restated to read in its entirety as follows:
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of related transactions) of assets
of another Person that constitute a business unit. For purposes of covenant
compliance (other than for purposes of determining the Net Joint Venture
Investment Amount), the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment, but deducting therefrom (A) the amount of any repayments or
distributions received on account of such Investment by, or the return on or of
capital with respect to, such Investment to, the Person making such Investment,
and (B) the profit component of any payments received by the Borrower, directly
or indirectly, pursuant to a Contractual Obligation entered into in connection
with such Investment; provided that (i) "profit component" shall mean Cash in
excess of the cost of property sold, licensed, contributed or otherwise
transferred, as applicable, by the Borrower, directly or indirectly, pursuant to
a Contractual Obligation in connection with such Investment (with non-exclusive
licenses with regional exclusivity of IP Rights being deemed to have no cost for
purposes of such calculation) and (ii) such profit component shall only be
deducted when actually received in Cash by a Loan Party. For the avoidance of
doubt, nNeither (i) any Permitted Project Undertakings nor any payment pursuant
to and in accordance with the terms of Solar Project Contractual Obligations
made by the Borrower or a Subsidiary that is in each case party to such Solar
Project Contractual Obligation pursuant to which such Person owns, operates,
develops or constructs one or more Solar Energy Systems nor (ii) any loan,
advance, deposit or capital contribution of common stock of the Borrower shall
be deemed to constitute an Investment.
L.    Each the definitions of “Net Asset Sale Proceeds” and “Net
Insurance/Condemnation Proceeds” in Section 1.01 of the Credit Agreement is
amended by replacing the phrase “(other than the Loans)” in each place such
phrase appears therein with the phrase “(other than the Loans Obligations and,
the LAP Second Lien Loan Obligations)”.
M.    The definition of “Non-Recourse Project Indebtedness” in Section 1.01 of
the Credit Agreement is amended and restated as follows:

6
CH\2104947.8

--------------------------------------------------------------------------------

Exhibit 10.6

“Non-Recourse Project Indebtedness” means (A) Indebtedness of a Non-Recourse
Subsidiary owed to an unrelated Person with respect to which the creditor has no
recourse (including by virtue of a Lien, Guarantee or otherwise) to the Borrower
or any other Loan Party other than recourse (i) to any Equity Interest in such
Non-Recourse Subsidiary owned by a Loan Party, (ii) by virtue of rights of such
Non-Recourse Subsidiary under a Solar Project Contractual Obligation assigned to
such creditor, which rights may be exercised pursuant to such Solar Project
Contractual Obligation against the Borrower or any other Loan Party that is in
each case party to such Solar Project Contractual Obligation as the owner,
operator, developer or construction company of the applicable Solar Energy
Systems, (iii) pursuant to Permitted Project Undertakings or Permitted Equity
Commitments or (iv) pursuant to Specified Surety Bonds, and (B) Indebtedness of
SMP owed to an unrelated Person with respect to which the creditor has no
recourse (including by virtue of a Lien, Guarantee or otherwise) to the Borrower
or any other Loan Party other than recourse to any Equity Interest in such
Non-Recourse Subsidiary owned by a Loan Party and (C) Indebtedness under the
First Wind Facility.
N.    The definition of “Liquid Investments” in Section 1.01 of the Credit
Agreement is amended by replacing the phrase “Borrower and its Subsidiaries” in
each place such phrase appears therein with the phrase “Borrower and its
Subsidiaries (other than the First Wind Subs and the LAP Subs)”.
O.    The definition of “Liquidity Amount” in Section 1.01 of the Credit
Agreement is amended by replacing the word “Subsidiary” in each place such word
appears therein with the phrase “Subsidiary (other than a First Wind Sub and a
LAP Sub)”.
P.        Clause (vii) of the definition of “Unrestricted Subsidiary” in Section
1.01 of the Credit Agreement is amended and restated to read in its entirety as
follows:
“; (vii) the First Wind Subs Apollo Subs”.
Q.    The definition of “YieldCo” in Section 1.01 of the Credit Agreement is
amended and restated to read in its entirety as follows:
“YieldCo” means TerraForm Power, Inc. (f/k/a SunEdison Yieldco, Inc.), a
Delaware corporation SunEdison Yieldco, Inc., a Delaware corporation, a
subsidiary of the Borrower formed for the purpose of directly or indirectly
owning subsidiaries that own and operate Alternative Fuel Energy Systems, with
the Borrower providing specified support services to such Person and/or its
subsidiaries for a fee, and for the purpose of divesting a portion of the Equity
Interests in such Person in an initial public offering, with the intent that
such Person will pay quarterly dividends to the holders of its Equity Interest
after such initial public offering.
R.    Each of the defined terms “Hurricane Bridge/Notes Financing”, “Hurricane
Intercreditor Agreement” and “Permitted Hurricane Convertible Preferred” in
Section 1.01 of the Credit Agreement is deleted therefrom in its entirety.
S.        Section 2.05(e) of the Credit Agreement is amended and restated to
read in its entirety as follows:
“(e)    Subject to last sentence hereof, Nno later than the first Business Day
following the date of receipt by the Borrower or any of its Subsidiaries of any
Net Asset Sale Proceeds, the Borrower shall apply 100% of the Net Asset Sale
Proceeds received to make prepayments in accordance with Section 2.05(h);
provided, that (i) so long as no Default or Event of Default shall have occurred
and be continuing, and (ii) to the extent that aggregate Net Asset Sale Proceeds
from the Closing Date through the applicable date of determination do not exceed
$100,000,000, the Borrower shall have the option, directly or through one or
more of its Subsidiaries, to use such Net Asset Sale Proceeds for permitted
acquisitions, Capital Expenditures or otherwise reinvest such Net Asset Sale
Proceeds in other assets that are not classified as current assets, in each
case, (x) that are used or useful in the business of the

7
CH\2104947.8

--------------------------------------------------------------------------------

Exhibit 10.6

Borrower and its Subsidiaries and (y) that comprise Collateral to the extent
such property or asset sold or otherwise Disposed of was Collateral, within one
year of receipt of such Net Asset Sale Proceeds (subject to, if the Borrower or
the applicable Subsidiary enters into a binding commitment to reinvest such
proceeds not later than the end of such one-year period with the good faith
expectation that such proceeds will be applied to satisfy such reinvestment
commitment within 180 days, an extension for a period of up to an additional 180
days from the end of such one-year period). Notwithstanding any of the foregoing
in this clause (e), to the extent the Net Asset Sale Proceeds also constitute
Net Debt/Equity Proceeds under (and as defined in) the LAP Second Lien Credit
Agreement that are required to be applied to the prepayment of the LAP Second
Lien Obligations pursuant to Section 2.05(d) of the LAP Second Lien Credit
Agreement, such Net Asset Sale Proceeds shall be first applied to the LAP Second
Lien Obligations pursuant to Section 2.05(h) of the LAP Second Lien Credit
Agreement and, notwithstanding anything to the contrary, any balance of such Net
Asset Sale Proceeds after so applied to the LAP Second Lien Obligations shall
not be retained by the Borrower but instead shall be applied to make prepayments
pursuant to the foregoing clause (e) and in accordance with Section 2.05(h)
hereof).”
T.        Article V of the Credit Agreement is amended by inserting new Section
5.22 therein, which shall read in its entirety as follows:
“5.22    Related Agreements. The Borrower has delivered to the Administrative
Agent complete and correct copies of (i) each LAP Related Agreement and of all
exhibits and schedules thereto in effect as of the Amendment No. 8 Date and
copies of any material amendment, restatement, supplement or other modification
to or waiver of each LAP Related Agreement entered into after the Amendment No.
8 Date and on or prior to the date of the consummation of the LAP Acquisition,
and (ii) each Apollo Related Agreement in effect as of the Amendment No. 8 Date
and copies of any material amendment, restatement, supplement or other
modification to or waiver of each Apollo Related Agreement entered into after
the Amendment No. 8 Date and on or prior to the date of the consummation of the
Apollo Acquisition.
U.    Section 6.13(a) of the Credit Agreement is amended by amending and
restating the final parenthetical appearing therein to read in its entirety as
follows:
“(it being understood and agreed that neither First Wind Holdings nor Apollo
Holdings constitutes a Non-Recourse Subsidiary or an Excluded Subsidiary and
that the Borrower shall comply (and shall cause its Subsidiaries to comply) with
this Section 6.13(a) with respect to First Wind Holdings and Apollo Holdings)”
V.        Sections 6.01(a) and 6.01(b) are amended by replacing the phrase:
“any adjustments necessary to eliminate the assets, liabilities and results of
operation of Unrestricted Subsidiaries (which may be in footnote form only) from
such consolidated balance sheet and the related consolidated statements of
income or operations and cash flows”
in each place such phrase appears therein with the phrase:
“any adjustments necessary to eliminate the assets, liabilities and results of
operation of Unrestricted Subsidiaries, the First Wind Subs and the LAP Subs
(which may be in footnote form only) from such consolidated balance sheet and
the related consolidated statements of income or operations and cash flows”.
W.    Section 6.14(c) of the Credit Agreement is amended by:
(a)    replacing the word “and” appearing immediately before clause (H) thereof
with a comma, re-lettering clause (H) as clause (I), and inserting the following
as a new clause (H):

8
CH\2104947.8

--------------------------------------------------------------------------------

Exhibit 10.6

“(H) Apollo Holdings, and”
and
(b) replacing the phrase:
“it being understood and agreed that, notwithstanding any previous release of
the Administrative Agent’s Liens on the Equity Interests in YieldCo and YieldCo
II Intermediate relating to such Equity Interests being provided as collateral
securing the Permitted Seller Notes or Permitted Margin Loan Financing”
appearing therein with the phrase:
“it being understood and agreed that, notwithstanding any previous release of
the Administrative Agent’s Liens on the Equity Interests in YieldCo and YieldCo
II Intermediate relating to such Equity Interests being provided as collateral
securing the Permitted Seller Notes or Permitted Margin Loan Financing”.
X.    Section 7.01(u) of the Credit Agreement is amended and restated to read in
its entirety as follows:
“(u) Liens securing Indebtedness permitted under Section 7.03(t)(o) and subject
to the LAP Intercreditor Agreement. as long as (i) such Indebtedness is secured
by the Collateral on a second priority (or other junior priority) basis to the
Liens securing the Obligations and under security documents substantially
similar to the Security Documents and is not secured by any property or assets
of the Borrower or any Subsidiary other than the Collateral, and (ii) the
holders of such Indebtedness (or their representative) and the Administrative
Agent shall be party to an intercreditor agreement reasonably acceptable to the
Administrative Agent (the “Hurricane Intercreditor Agreement”)”.
Y.        Section 7.02(n) of the Credit Agreement is amended and restated in its
entirety as follows:
“(n) (i) Cash Investments in YieldCo and YieldCo Intermediate in an aggregate
amount not to exceed $100,000,000 as long as the proceeds of such Cash
Investments are not used by YieldCo to fund any dividends, (ii) contributions of
Non-Recourse Subsidiaries owning and operating Alternative Fuel Energy Systems
and products related thereto and components thereof to the capital of YieldCo
Intermediate, (iii) Cash Investments in YieldCo II and YieldCo II Intermediate
in an aggregate amount not to exceed $100,000,000 as long as the proceeds of
such Cash Investments are not used by YieldCo II to fund any dividends, and (iv)
contributions of Non-Recourse Subsidiaries owning and operating Alternative Fuel
Energy Systems and products related thereto and components thereof to the
capital of YieldCo II or YieldCo II Intermediate, (v) Investments pursuant to
the Interest Payment Agreement referenced in clause (i) of the definition of
“Borrower/YieldCo Agreements” in an aggregate amount not to exceed $48,000,000
(plus interest on any Overdue Amount (as defined in such Interest Payment
Agreement) in accordance with Section 3 of such Interest Payment Agreement)
during the term of this Agreement and (vi) Investments pursuant to the Interest
Payment Agreement referenced in clause (i) of the definition of
“Borrower/YieldCo II Agreements” in an aggregate amount not to exceed
$63,000,000 (plus interest on any Overdue Amount (as defined in such Interest
Payment Agreement) in accordance with Section 3 of such Interest Payment
Agreement) during the term of this Agreement;”
Z.    Section 7.02 of the Credit Agreement is further amended by
(a)    amending and restating each of clauses (q) and (s) thereof each to read
in its entirety as follows:
“(q) the LAP Acquisition and the LAP Ancillary Purchases prior to the initial
offering of the Equity Interest in SSL TopCo, cash on deposit in an account of
the Borrower or its Subsidiaries may be transferred to SSL TopCo or its
subsidiaries if it is determined that it belongs to SSL TopCo or any of its
subsidiaries;

9
CH\2104947.8

--------------------------------------------------------------------------------

Exhibit 10.6

(s) the Apollo Acquisition as long as, on or prior to the date of the
consummation of the Apollo Acquisition, the Borrower has disclosed to the
Lenders in writing the SSC Cap (as defined below) and delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
attaching a copy of the Apollo Sponsor Support Agreement and certifying that
such copy is a true, correct and complete copy of the Apollo Sponsor Support
Agreement contribution of 35% of the Equity Interests in SMP to one of the
subsidiaries of SSL TopCo;”
and
(b)    amending and restating clause (z) thereof through the end of Section 7.02
to read in its entirety as follows:
“(z) to the extent constituting an Investment, the direct or indirect capital
contribution or transfer by the Borrower of the SUNE Residential Portfolio to
Apollo the unsecured Guarantee by the Borrower permitted under Section 7.03(s);”
(aa) capital contributions and/or loans pursuant to and in accordance with the
Apollo Sponsor Support Agreement to one or more Apollo Subs in an aggregate
amount not to exceed a dollar amount disclosed to the Lenders by the Borrower in
writing on or prior to the date of the consummation of the Apollo Acquisition
(the “SSC Cap”) during the term of this Agreement; and
(bb) (aa) other Investments not exceeding $200,000,000 in the aggregate
outstanding at any time.
Notwithstanding anything to the contrary, neither the Borrower nor any
Subsidiary may make any Investments in any Unrestricted Subsidiary other than
Investments permitted by Sections 7.02(n), 7.02(p), 7.02(q), 7.02(r), 7.02(u),
7.02(v), 7.02(w), 7.02(x), 7.02(y), 7.02(z) or, 7.02(aa) or 7.02(bb).”
AA.    Section 7.03 of the Credit Agreement is amended by:
(a)    replacing the phrase:
“and (F) unsecured Indebtedness under the 2025 Convertible Senior Notes and
Guarantees thereof by the Guarantors, in aggregate principal amount not to
exceed $500,000,000 and any refinancings, refundings, renewals or extensions
thereof (including any Convertible Bond Indebtedness that is a refinancing
thereof, the “2025 Refinancing Convertible Bond Indebtedness”; and together with
the 2018 Refinancing Convertible Bond Indebtedness, the 2020 Refinancing
Convertible Bond Indebtedness, the 2021 Refinancing Convertible Bond
Indebtedness, the 2022 Refinancing Convertible Bond Indebtedness and the 2023
Refinancing Convertible Bond Indebtedness, the “Refinancing Convertible Bond
Indebtedness”)”
appearing in clause (l) thereof with the phrase:
“and, (F) unsecured Indebtedness under the 2025 Convertible Senior Notes and
Guarantees thereof by the Guarantors, in aggregate principal amount not to
exceed $500,000,000 and any refinancings, refundings, renewals or extensions
thereof (including any Convertible Bond Indebtedness that is a refinancing
thereof, the “2025 Refinancing Convertible Bond Indebtedness”); and (G)
unsecured Indebtedness under the Apollo Permitted Seller Notes and Guarantees
thereof by the Guarantors, in aggregate principal amount not to exceed
$350,000,000 and any refinancings, refundings, renewals or extensions thereof
(including any Convertible Bond Indebtedness that is a refinancing thereof, the
“Apollo Permitted Seller Notes Refinancing Convertible Bond Indebtedness”; and
together with the 2018 Refinancing Convertible Bond Indebtedness, the 2020
Refinancing Convertible Bond Indebtedness, the 2021 Refinancing Convertible Bond
Indebtedness, the 2022 Refinancing Convertible Bond Indebtedness, and the 2023
Refinancing Convertible Bond

10
CH\2104947.8

--------------------------------------------------------------------------------

Exhibit 10.6

Indebtedness and 2025 Refinancing Convertible Bond Indebtedness, the
“Refinancing Convertible Bond Indebtedness”)”
(b)    re-lettering the existing clause (t) as clause (v); and
(c)    amending and restating clauses (o) and (s) and inserting new clauses (t)
and (u), therein, which shall read in their entirety as follows:
“(o)    [Reserved] Indebtedness incurred or issued under the Hurricane
Bridge/Notes Financing to fund, in whole or in part, the consideration for the
Hurricane Acquisition in an aggregate principal amount not to exceed
$1,265,000,000 and any Indebtedness (the “Refinancing Debt”) issued, incurred or
otherwise obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace or refinance, in
whole or part, the then existing Hurricane Bridge/Notes Financing or the then
existing Refinancing Debt (the “Refinanced Debt”) (including the exchange of the
Bridge Loans referenced in Exhibit L for the Exchanged Notes referenced in
Exhibit L), provided that the Refinancing Debt shall not have a greater
principal amount than the principal amount of the Refinanced Debt plus accrued
interest, fees and premiums (if any) thereon and reasonable fees and expenses
associated with the refinancing principal amount of the Refinanced Debt;;
(s)    [Reserved] the unsecured Guarantee by the Borrower of the Indebtedness
(as defined in clause (a) of the definition thereof) of YieldCo II Intermediate,
not to exceed $220,000,000 in aggregate principal amount (plus all related
obligations) under (i) the YieldCo II Intermediate Credit Agreement and/or (ii)
any loans or debt securities issued pursuant to the Demand Notice under (and as
defined in) the YieldCo II Intermediate Credit Agreement; and;
(t)    Indebtedness under the LAP Second Lien Credit Agreement in an aggregate
principal amount not to exceed $169,000,000; and any Indebtedness (the “LAP
Refinancing Debt”) issued, incurred or otherwise obtained (including by means of
the extension or renewal of existing Indebtedness) in exchange for, or to
extend, renew, replace or refinance, in whole or part, the then existing
Indebtedness under the LAP Second Lien Credit Agreement or the then existing LAP
Refinancing Debt (the “LAP Refinanced Debt”); provided that the LAP Refinancing
Debt shall not have a greater principal amount than the principal amount of the
LAP Refinanced Debt plus accrued interest, fees and premiums (if any) thereon
and reasonable fees and expenses associated with the refinancing principal
amount of the LAP Refinanced Debt;
(u)    the unsecured Indebtedness of the Borrower incurred pursuant to the
Apollo TERP Note in an aggregate principal amount not to exceed $120,000,000;
and”.
BB.    Section 7.04 (c) of the Credit Agreement is amended by replacing the
phrase:
“the Borrower and its Subsidiaries may enter into such mergers, consolidations,
amalgamations and similar transactions as are reasonably necessary to consummate
(i) a purchase or other acquisition permitted by, and made in accordance with
the terms of, Section 7.02(g)”
with the following phrase
“the Borrower and its Subsidiaries may enter into such mergers, consolidations,
amalgamations and similar transactions as are reasonably necessary to consummate
(i) a purchase or other acquisition permitted by, and made in accordance with
the terms of, Section 7.02(g) or (ii) the Apollo Acquisition”.
CC.    Section 7.05 of the Credit Agreement is amended by:
(a)    deleting the word “and” appearing immediately before clause (m);

11
CH\2104947.8

--------------------------------------------------------------------------------

Exhibit 10.6

(b)    inserting new clauses (n) and (o) therein, which shall read in their
entirety as follows:
“(n)    the Apollo TERP Sale; provided, that the entire consideration for such
Disposition is paid in Cash and by issuance of the Apollo TERP Note;
(o)    to the extent constituting a Disposition, the direct or indirect
contribution or transfer by the Borrower of the SUNE Residential Portfolio to
Apollo or its subsidiaries; and”
and
(c)    amending and restating the proviso at the end of Section 7.05 in its
entirety as follows:
“provided that any Disposition pursuant to this Section 7.05 (other than
pursuant to clauses (l), and (m) and (o) of this Section 7.05) shall be for fair
market value (as determined by the Borrower in its reasonable judgment).”
DD.    Section 7.06 of the Credit Agreement is amended by:
(a)    amending and restating clause (b) thereof to read in its entirety as
follows:
“(b)    (i) the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person and (ii) the Borrower may make other
non-cash payments solely in the Equity Interests (other than the Specified
Disqualified Equity Interest) in the Borrower;”
(b)    replacing the phrase:
“the 2023 Convertible Senior Notes Indenture or the 2025 Convertible Senior
Notes Indenture”
appearing in clause (e) thereof with the phrase:
“the 2023 Convertible Senior Notes Indenture, or the 2025 Convertible Senior
Notes Indenture or the Apollo Permitted Seller Notes Indenture”
and
(c)    amending and restating clause (l) thereof to read in its entirety as
follows:
“(l)    the Borrower may (A) satisfy its conversion obligation under the
Permitted Hurricane Mandatory Convertible Preferred or otherwise settle pursuant
to the terms of the Permitted Hurricane Mandatory Convertible Preferred by
issuing common Equity Interests in the Borrower but not in Cash (other than Cash
payments in lieu of fractional shares) or (B) purchase, redeem or otherwise
acquire the Permitted Hurricane Mandatory Convertible Preferred in exchange for
its common Equity Interests but not for Cash;”.
EE.    Section 7.08 of the Credit Agreement is amended by:
(a)    replacing the following phrase appearing therein:
(b) deleting the word “or” immediately preceding clause (c) therein and
inserting a comma in its place, and adding new clauses (d), (e) and (f) to read
in their entirety as follows :

12
CH\2104947.8

--------------------------------------------------------------------------------

Exhibit 10.6

“(d) transactions consisting of the direct or indirect contribution or transfer
by the Borrower of (i) one or more or all of the Apollo Subs to YieldCo or its
subsidiaries, or (ii) one or more or all of the LAP Subs to YieldCo II or its
subsidiaries, (e) transactions pursuant to the Distribution Payment Agreement
referenced in clause (vii) of the definition of “Borrower/YieldCo II Agreements,
or (f) transactions consisting of direct or indirection contribution or transfer
of the SUNE Residential Portfolio to Apollo/”
FF.    Section 7.09(a) of the Credit Agreement is amended by amending and
restating clause (F) thereof and inserting new clause (G) therein to read in
their entirety as follows:
“(F) the LAP Second Lien Credit Documents such restrictions or limitations set
forth in the documents evidencing or governing the Hurricane Bridge/Notes
Financing as long as they are no more restrictive or limiting than the relevant
restrictions or limitations contained in this Agreement; or (G) the Distribution
Payment Agreement referenced in clause (vii) of the definition of
“Borrower/YieldCo II Agreements; or”
GG.    Section 7.09(b) of the Credit Agreement is amended and restated to read
in its entirety as follows:
“(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person, except to the
extent of obligations that, individually or in the aggregate, are not material
to the Borrower or any Subsidiary and except as set forth in the documents
evidencing or governing the Hurricane Bridge/Notes Financing LAP Second Lien
Credit Documents as long as such requirements set forth therein are subject to
the terms of the Hurricane LAP Intercreditor Agreement.”
HH.    Section 7.11(b) is amended and restated to read in its entirety as
follows:
“(b)    Liquidity Amount. Permit the Liquidity Amount, as of the end of any
fiscal quarter of the Borrower occurring on or after June 30, 2014, to be less
than (A) the lesser of (i) $400 million and (ii) the sum of (x) $300 million
plus (y) the amount, if any, by which the Aggregate Commitments exceed $300
million at such time, or (B) for so long as the Indebtedness by the Borrower
described in Section 7.03(t)(s) remains outstanding, $500 million.”
II.    Section 7.12 of the Credit Agreement is amended and restated to read in
its entirety as follows:
“7.12    Amendments to Organization Documents; Borrower/SSL TopCo Agreement,
Borrower/YieldCo Agreement and, Borrower/Yieldco II Agreement and Related
Agreements. Amend, modify or waive any of its rights under (a) any of its
Organization Documents, Borrower/SSL TopCo Agreements, Borrower/YieldCo
Agreements or Borrower/YieldCo II Agreements to the extent that such amendment,
modification or waiver would be materially adverse to the interests of the
Lenders, (b) any LAP Second Lien Credit Document except to the extent permitted
by the LAP Intercreditor Agreement or (c) any other Related Agreement to the
extent that such amendment, modification or waiver would be materially adverse
to the interests of the Lenders.”
JJ.    Section 7.14 of the Credit Agreement is amended by:
(a) amending and restating the introductory paragraph thereof to read in its
entirety as follows:
“Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner any unsecured Indebtedness incurred pursuant to
Section 7.03(h) or 7.03(l) (other than (i) as permitted pursuant to Section
7.03(l), (ii) any redemption required by Article III of the 2018 Convertible
Senior Notes Indenture, Article III of the 2021 Convertible Senior Notes
Indenture, Article III of the Apollo Permitted Seller Notes Indenture, the
corresponding section or article of the 2020 Convertible

13
CH\2104947.8

--------------------------------------------------------------------------------

Exhibit 10.6

Senior Notes Indenture, the 2022 Convertible Senior Notes Indenture, the 2023
Convertible Senior Notes Indenture or the 2025 Convertible Senior Notes
Indenture, or by the corresponding sections of the indentures governing any
Permitted Refinancing Convertible Bond Indebtedness, or (iii) pursuant to a cash
settlement method to the extent required by Section 4.03(a)(iv) of the 2018
Convertible Senior Notes Indenture, Section 4.03(a)(iv) of the 2021 Convertible
Senior Notes Indenture, the corresponding section or article of the 2020
Convertible Senior Notes Indenture, the 2022 Convertible Senior Notes Indenture,
the 2023 Convertible Senior Notes Indenture, or the 2025 Convertible Senior
Notes Indenture or Section 4.03(b) of the Apollo Permitted Seller Notes
Indenture or by the corresponding sections of the indentures governing any
Permitted Refinancing Convertible Bond Indebtedness, (y) pursuant to a “Physical
Settlement” under (and as defined in) the 2018 Convertible Senior Notes
Indenture, the 2021 Convertible Senior Notes Indenture, the 2020 Convertible
Senior Notes Indenture, the 2022 Convertible Senior Notes Indenture, the 2023
Convertible Senior Notes Indenture, or the 2025 Convertible Senior Notes
Indenture or the Apollo Permitted Seller Notes Indenture, as applicable or (z)
pursuant to a “Combination Settlement” under (and as defined in) the 2018
Convertible Senior Notes Indenture, the 2021 Convertible Senior Notes Indenture,
the 2020 Convertible Senior Notes Indenture, the 2022 Convertible Senior Notes
Indenture, the 2023 Convertible Senior Notes Indenture, or the 2025 Convertible
Senior Notes Indenture or the Apollo Permitted Seller Notes Indenture, as
applicable, or by the corresponding sections of the indentures governing any
Permitted Refinancing Convertible Bond Indebtedness, with a “Specified Dollar
Amount” (as defined therein) equal to or less than $1,000); provided that,
without limitation of any of clauses (i), (ii) and (iii) of the immediately
preceding parenthetical:”
(b) inserting new clause (G) therein to read in its entirety as follows:
“(G) the Borrower may make cash payment and/or deliver its common stock (or
other securities or property following a merger event or other change of the
common stock of Borrower) in satisfaction of its conversion obligation under the
Apollo Permitted Seller Notes Indenture (and any Permitted Refinancing
Convertible Bond Indebtedness thereof) as long as, in the case of cash payments
(other than cash payments in lieu of fractional shares), both (x) immediately
prior and after giving effect to any such cash payment, no Default shall exist
or result therefrom and (y) immediately after giving effect to such cash
payment, the Borrower and its Subsidiaries shall be in pro forma compliance with
the covenant set forth in Section 7.11(a) (such compliance to be determined on
the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such cash payment had been consummated as of the first day of the fiscal
period covered thereby) and the Liquidity Amount shall be greater than or equal
to the minimum Liquidity Amount required by Section 7.11(b) (determined on the
basis of the Liquidity Amount as of the date of measurement).”
KK.    Section 7.15 is amended and restated to read in its entirety as follows:
“7.15    Amendment of Indebtedness. Amend, modify or change in any manner
materially adverse to the interests of the Lenders any term or condition of (X)
any Indebtedness set forth in Schedule 7.03, or any term or condition of any
Convertible Senior Notes except for (A) any refinancing, refunding, renewal or
extension thereof permitted by Section 7.03(b) or, with respect to Convertible
Senior Notes, Section 7.03(l) and (B) any amendment, modification or change
expressly required to be made (including adjustments to the conversion rate
(howsoever defined)) pursuant to the terms of the 2018 Convertible Senior Notes
Indenture as in effect on the Closing Date or the terms of the 2021 Convertible
Senior Notes Indenture as in effect on the Closing Date or the terms of the 2020
Convertible Senior Notes Indenture as in effect on the date of the issuance of
the 2020 Convertible Senior Notes pursuant thereto or the terms of the 2022
Convertible Senior Notes Indenture as in effect on the date of the issuance of
the 2022 Convertible Senior Notes pursuant thereto or the terms of the 2023
Convertible Senior Notes Indenture as in effect on the date of the issuance of
the 2023 Convertible Senior Notes pursuant thereto, or the terms of the 2025
Convertible Senior Notes Indenture as in effect on the date of the issuance of
the 2025 Convertible Senior Notes pursuant thereto or pursuant to similar terms
of an indenture

14
CH\2104947.8

--------------------------------------------------------------------------------

Exhibit 10.6

governing any Permitted Refinancing Convertible Bond Indebtedness or the terms
of the Apollo Permitted Seller Notes Indenture as in effect on the date of the
issuance of the Apollo Permitted Seller Notes pursuant thereto or pursuant to
similar terms of an indenture governing any Permitted Refinancing Convertible
Bond Indebtedness or (Y) the Hurricane Bridge/Notes Financing except as
permitted by the Hurricane Intercreditor Agreement the Apollo TERP Note.
LL.    Section 7.17 of the Credit Agreement is amended and restated to read in
its entirety as follows:
“7.17 YieldCo II IPO SSL Topco IPO and YieldCo IPO..
(a) [Reserved] SSL TopCo shall not offer any Equity Interest in SSL TopCo to the
public except (i) in an initial public offering (and any separate private
placement consummated concurrently with such initial public offering or promptly
following the completion of such initial public offering) prior to which the
Administrative Agent shall have received a certificate of a Responsible Officer
of the Borrower attaching copies of each of the Borrower/SSL TopCo Agreements
and certifying that each is a true, correct and complete copy of such
Borrower/SSL TopCo Agreement and (ii) any public offering of such Equity
Interest subsequent to such initial public offering and
(b) YieldCo II shall not offer any Equity Interest in YieldCo II to the public
except (i) in an initial public offering prior to which the Administrative Agent
shall have received a certificate of a Responsible Officer of the Borrower
attaching copies of each of the Borrower/YieldCo II Agreements and certifying
that each is a true, correct and complete copy of such the Borrower/YieldCo II
Agreements and (ii) any public offering of such Equity Interest subsequent to
such initial public offering.
(c) For the avoidance of doubt, nothing in this Section 7.17 shall restrict SSL
TopCo or YieldCo II from issuing or otherwise selling its Equity Interests to
Persons in a transaction other than a public offering.”
MM.    Section 8.01(e) of the Credit Agreement is amended by:
(i) replacing the following phrase appearing therein:
“(it being understood that (X) conversions of any 2018 Convertible Senior Notes
pursuant to the terms of the 2018 Convertible Senior Notes Indenture (or of any
notes pursuant to the terms of any Permitted Refinancing Convertible Bond
Indebtedness thereof) or conversions of any 2021 Convertible Senior Notes
pursuant to the terms of the 2021 Convertible Senior Notes Indenture (or of any
notes pursuant to the terms of any Permitted Refinancing Convertible Bond
Indebtedness thereof) or conversions of any 2020 Convertible Senior Notes
pursuant to the terms of the 2020 Convertible Senior Notes Indenture (or of any
notes pursuant to the terms of any Permitted Refinancing Convertible Bond
Indebtedness thereof) or conversions of any 2022 Convertible Senior Notes
pursuant to the terms of the 2022 Convertible Senior Note Indenture (or of any
notes pursuant to the terms of any Permitted Refinancing Convertible Bond
Indebtedness thereof) or conversions of any 2023 Convertible Senior Notes
pursuant to the terms of the 2023 Convertible Senior Note Indenture (or of any
notes pursuant to the terms of any Permitted Refinancing Convertible Bond
Indebtedness thereof) or conversions of any 2025 Convertible Senior Notes
pursuant to the terms of the 2025 Convertible Senior Note Indenture (or of any
notes pursuant to the terms of any Permitted Refinancing Convertible Bond
Indebtedness thereof) or (Y) any conversion or exchange of the Permitted Seller
Notes into or for the Class A TERP Common Stock (and related payments of Cash in
lieu of fractional shares) or any conversion or exchange of the Permitted
Hurricane Convertible Preferred into or for the common Equity Interest in the
Borrower (and related payments of Cash in lieu of fractional shares) or any
redemption or repurchase of Permitted Seller Notes or Permitted Hurricane
Convertible Preferred upon the occurrence of a “Fundamental Change” (or
equivalent) under the applicable indenture shall not constitute an Event of
Default under

15
CH\2104947.8

--------------------------------------------------------------------------------

Exhibit 10.6

this clause (i) or any redemption required by Article III of the 2018
Convertible Senior Notes Indenture or Article III of the 2021 Convertible Senior
Notes Indenture or the corresponding section or article of the 2020 Convertible
Senior Notes Indenture or the corresponding section or article of the 2022
Convertible Senior Notes Indenture or the corresponding section or article of
the 2023 Convertible Senior Notes Indenture or the corresponding section or
article of the 2025 Convertible Senior Notes Indenture or by the corresponding
sections of the indentures governing any Permitted Refinancing Convertible Bond
Indebtedness shall not constitute an Event of Default under this clause (i))”
with the following phrase:
“(it being understood that (X) conversions of any 2018 Convertible Senior Notes
pursuant to the terms of the 2018 Convertible Senior Notes Indenture (or of any
notes pursuant to the terms of any Permitted Refinancing Convertible Bond
Indebtedness thereof) or conversions of any 2021 Convertible Senior Notes
pursuant to the terms of the 2021 Convertible Senior Notes Indenture (or of any
notes pursuant to the terms of any Permitted Refinancing Convertible Bond
Indebtedness thereof) or conversions of any 2020 Convertible Senior Notes
pursuant to the terms of the 2020 Convertible Senior Notes Indenture (or of any
notes pursuant to the terms of any Permitted Refinancing Convertible Bond
Indebtedness thereof) or conversions of any 2022 Convertible Senior Notes
pursuant to the terms of the 2022 Convertible Senior Note Indenture (or of any
notes pursuant to the terms of any Permitted Refinancing Convertible Bond
Indebtedness thereof) or conversions of any 2023 Convertible Senior Notes
pursuant to the terms of the 2023 Convertible Senior Note Indenture (or of any
notes pursuant to the terms of any Permitted Refinancing Convertible Bond
Indebtedness thereof) or conversions of any 2025 Convertible Senior Notes
pursuant to the terms of the 2025 Convertible Senior Note Indenture (or of any
notes pursuant to the terms of any Permitted Refinancing Convertible Bond
Indebtedness thereof) or conversions of any Apollo Permitted Seller Notes
pursuant to the terms of the Apollo Permitted Seller Notes Indenture (or of any
notes pursuant to the terms of any Permitted Refinancing Convertible Bond
Indebtedness thereof) or (Y) any conversion or exchange of the Permitted Seller
Notes into or for the Class A TERP Common Stock (and related payments of Cash in
lieu of fractional shares) or, any conversion or exchange of the Permitted
Hurricane Mandatory Convertible Preferred into or for the common Equity Interest
in the Borrower (and related payments of Cash in lieu of fractional shares) or
any redemption or repurchase of Permitted Seller Notes or Permitted Hurricane
Mandatory Convertible Preferred upon the occurrence of a “Fundamental Change”
(or equivalent) under the applicable indenture or other applicable document
shall not constitute an Event of Default under this clause (i) or any redemption
required by Article III of the 2018 Convertible Senior Notes Indenture or
Article III of the 2021 Convertible Senior Notes Indenture or the corresponding
section or article of the 2020 Convertible Senior Notes Indenture or the
corresponding section or article of the 2022 Convertible Senior Notes Indenture
or the corresponding section or article of the 2023 Convertible Senior Notes
Indenture or the corresponding section or article of the 2025 Convertible Senior
Notes Indenture or Article III of the Apollo Permitted Seller Notes Indenture or
by the corresponding sections of the indentures governing any Permitted
Refinancing Convertible Bond Indebtedness shall not constitute an Event of
Default under this clause (i))”.
NN.    Exhibit L attached to the Credit Agreement is amended and restated as
Exhibit L attached hereto.
OO.    Exhibit M attached hereto is inserted in the Credit Agreement as
Exhibit M attached thereto.
PP.    Exhibit N attached hereto is inserted in the Credit Agreement as
Exhibit N attached thereto.
QQ.    Exhibit O attached hereto is inserted in the Credit Agreement as
Exhibit O attached thereto.

16
CH\2104947.8

--------------------------------------------------------------------------------

Exhibit 10.6

SECTION II.
AMENDMENTS TO THE PLEDGE AND SECURITY AGREEMENT

The Pledge and Security Agreement is hereby amended by amending and restating
Section 2.2(b) thereof to read in its entirety as follows (with the deletions of
the stricken text (if any) indicated in the same manner as the following
example: stricken text and with the insertions of additional text (if any)
indicated in the same manner as the following example: bolded and italics text):
“(b)    any of the outstanding capital stock of a Controlled Foreign Corporation
in excess of 656% of the voting power of all classes of capital stock of such
Controlled Foreign Corporation entitled to vote; provided, that from and after
the Amendment No. 8 Date until December 31, 2015 (as such date may be extended
by the Administrative Agent in its sole discretion), no outstanding stock of LAP
will be required to be included in the Collateral;”
SECTION III.
CONSENT TO CREDIT AGREEMENT

Each Lender hereby authorizes the Administrative Agent to enter into the LAP
Intercreditor Agreement on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms thereof and the Credit
Agreement and agrees to be bound by the terms of the LAP Intercreditor
Agreement.
SECTION IV.
CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective as of the date hereof upon the
Administrative Agent receiving a counterpart signature page of this Amendment
duly executed by the Loan Parties and the Required Lenders and the
acknowledgment of this Amendment by the Administrative Agent (the date of
satisfaction of such condition being referred to herein as the “Amendment
Effective Date”).
SECTION V.
REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Amendment, Borrower represents and
warrants to each Lender that:
A.    Corporate Power and Authority. Borrower has all requisite power and
authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the Credit Agreement and the
other Loan Documents.
B.    Authorization; No Contravention. The execution and delivery by Borrower of
this Amendment have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of Borrower’s Organization Documents; (b) conflict with or result in any breach
or contravention of, or the creation of any Lien under, or require any payment
to be made under (i) any material Contractual Obligation to which Borrower is a
party or affecting Borrower or the properties of Borrower or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which Borrower or its property is subject; or
(c) violate any Law.
C.    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution and delivery by Borrower or performance by, or
enforcement against, Borrower of this Amendment, the Credit Agreement or any
other Loan Document, except those that, if not obtained or made, would not
reasonably be expected to have a Material Adverse Effect.
D.    Binding Effect. This Amendment, when delivered hereunder, will have been
duly executed and delivered by Borrower, and when so delivered will constitute a
legal, valid and binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except to the extent that the enforceability hereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally

17
CH\2104947.8

--------------------------------------------------------------------------------

Exhibit 10.6

affecting creditors’ rights and by equitable principles (regardless of whether
enforcement is sought in equity or at law).
E.    Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Article V of the Credit Agreement
are and will be true and correct in all material respects on and as of the
Amendment Effective Date and both before and after giving effect to the
Amendment to the same extent as though made on and as of that date, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case they were true and correct in all material respects on and
as of such earlier date.
F.        Absence of Default. Both before and after giving effect to this
Amendment, no event has occurred and is continuing or would result from the
transactions contemplated by this Amendment that would constitute an Event of
Default or a Default.
SECTION VI.
ACKNOWLEDGMENT AND CONSENT

Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and Pledge and Security Agreement and this Amendment and
consents to the amendments to the Credit Agreement and Pledge and Security
Agreement effected pursuant to this Amendment. Each Guarantor hereby confirms
that each Loan Document to which it is a party or otherwise bound and all
Collateral encumbered thereby will continue to guarantee or secure, as the case
may be, to the fullest extent possible in accordance with the Loan Documents the
payment and performance of all “Obligations” under each of the Loan Documents to
which is a party (in each case as such terms are defined in the applicable Loan
Document).
Each Guarantor acknowledges and agrees that any of the Loan Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this Amendment,
except as expressly amended by this Amendment. Each Guarantor represents and
warrants that all representations and warranties contained in the Credit
Agreement and the Loan Documents to which it is a party or otherwise bound are
true and correct in all material respects on and as of the Amendment Effective
Date to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case they were true and correct in all material respects on and
as of such earlier date.
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Loan Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and (ii)
nothing in the Credit Agreement, this Amendment or any other Loan Document shall
be deemed to require the consent of such Guarantor to any future amendments to
the Credit Agreement.
SECTION VII.
MISCELLANEOUS

A.    Effect on the Credit Agreement and the Other Loan Documents. Except as
expressly amended by this Amendment, the Credit Agreement and the other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a Loan Document.
B.    Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

18
CH\2104947.8

--------------------------------------------------------------------------------

Exhibit 10.6

C.    Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF.
D.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.


[Remainder of this page intentionally left blank.]



19
CH\2104947.8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


SUNEDISON, INC.,
as the Borrower


By:/s/ Brian Wuebbels
     Name: Brian Wuebbels
     Title:EVP, CAO & CFO

SunEdison, Inc.
Amendment No. 8 to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA,
as a Lender




By: /s/ Jamie Minieri
     Name: Jamie Minieri
     Title: Authorized Signatory





SunEdison, Inc.
Amendment No. 8 to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender




By: /s/ Anca Trifan
     Name: Anca Trifan
     Title: Managing Director




By: /s/ Marcus M. Tarkington
     Name: Marcus M. Tarkington
     Title: Director





SunEdison, Inc.
Amendment No. 8 to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




MIHI LLC,
as a Lender




By: /s/ Ayesha Faroogi
     Name: Ayesha Faroogi
     Title: Authorized Signatory




By: /s/ Stephen Mehos
     Name: Stephen Mehos
     Title: Authorized Signatory



SunEdison, Inc.
Amendment No. 8 to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




BARCLAYS BANK PLC,
as a Lender




By: /s/ Mathew Cybul
     Name: Mathew Cybul
     Title: Assistant Vice President









SunEdison, Inc.
Amendment No. 8 to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




MORGAN STANLEY SENIOR FUNDING, INC.,
as a Lender




By: /s/ Chris Winthrop
     Name: Chris Winthrop
     Title: Vice President









SunEdison, Inc.
Amendment No. 8 to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender
By: /s/ Mikhail Faybusovich
Name: Mikhail Faybusovich
Title: Authorized Signatory




By: /s/ Lingzi Huang
Name: Lingzi Huang
Title: Authorized Signatory

SunEdison, Inc.
Amendment No. 8 to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Lender
By: /s/ Patrick Engel
Name: Patrick Engel
Title: Director








SUNEDISON HOLDINGS CORPORATION,
as a Guarantor




By:/s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer




SUNEDISON INTERNATIONAL, INC.,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer




MEMC PASADENA, INC.,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer




ENFLEX CORPORATION,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer




NVT, LLC,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer






SOLAICX,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer




SUN EDISON LLC,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer




SUNEDISON CANADA, LLC,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer




SUNEDISON INTERNATIONAL, LLC,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer






FOTOWATIO RENEWABLE VENTURES, INC.,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer




SUNEDISON CONTRACTING, LLC,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer




NVT LICENSES, LLC,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer




TEAM-SOLAR, INC.,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer




SUNEDISON UTILITY HOLDINGS, INC.,
as a Guarantor




By: /s/ Brian Wuebbels
Name: Brian Wuebbels
Title: Authorized Officer


Acknowledged by:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By: /s/ Peter Sherman
Name: Peter Sherman
Title: Vice President









SunEdison, Inc.
Amendment No. 8 to Credit Agreement
Signature Page